Citation Nr: 0602691	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  00-07 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypothyroidism, 
claimed as due to exposure to ionizing radiation.

2.  Entitlement to service connection for congestive heart 
failure, to include as secondary to hyperthyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse 




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from December 1941 
to May 1947, and from July 1947 to April 1962.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Oakland, California, RO that denied service connection 
for hypothyroidism and for congestive heart failure.  A 
Notice of Disagreement (NOD) was received in November 1999, 
and RO issued a Statement of the Case (SOC) in January 2000.  
A substantive appeal on VA Form 9 was received from the 
appellant in March 2000.

In May 2003, the appellant testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

In October 2003, the Board remanded the claims to the RO for 
further action in accordance with the Veterans Claims 
Assistance Act (VCAA).  As indicated below, the required 
development was accomplished.  RO issued a Supplemental 
Statement of the Case (SSOC) continuing the denial of each 
claim, and returned these matters to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2. The appellant was exposed to nuclear radiation in 1953 
when he observed a nuclear weapon test.

3.  The appellant has been competently diagnosed with 
hypothyroidism and with congestive heart failure.

4.  Hypothyroidism was diagnosed in 1976, fifteen years after 
the appellant was discharged from service.  

5.  Hypothyroidism is not recognized by VA as having a 
positive association with radiation exposure or as a 
radiogenic disease, and the appellant has not submitted 
competent scientific or medical evidence that his 
hypothyroidism is a radiogenic disease.

6.  There is no competent evidence establishing a medical 
nexus between the appellant's hypothyroidism and the 
veteran's military service, to include any exposure to 
ionizing radiation therein.

7.  Congestive heart failure was first manifested in 1994, 
thirty-three years after the appellant was discharged from 
service, and there is no competent evidence of a medical 
nexus between this disability and either the appellant's 
military service or any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypothyroidism, 
claimed as due to radiation exposure, are not met.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2005). 

2.  The criteria for service connection for congestive heart 
failure, to include as secondary to hyperthyroidism, are not 
met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310(a) (2005).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.  

Through the pre-VCAA duty-to-assist letters in January and 
September 1998, the rating decision in September 1999, the 
SOC in January 2000, the SSOCs in December 2000 and March 
2005, and the VCAA duty-to-assist letter of May 2004, the RO 
notified the veteran and his representative of the legal 
criteria governing the claims, the evidence that was 
considered in connection with the appeal, and the bases for 
the denial of the claims.  After each, they were afforded the 
opportunity to respond.  Hence, the appellant has been 
notified of the information and evidence needed to 
substantiate the claims, and has been afforded ample 
opportunity to present such information and evidence.  

The RO's post-VCAA letter of May 2004 fulfilled the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.150(b)).  
In that letter, the Appeals Management Center (AMC) advised 
the appellant of his rights in the VA claims process, cited 
VA's duty to assist (to include providing medical examination 
when appropriate and obtaining records from federal entities 
identified by the appellant), and asked the appellant to 
authorize VA to obtain records from his various health care 
providers or to obtain and submit those records to VA 
himself.

Pertinent to VA's notice requirements, the Board points out 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  As explained above, these four content-of-notice 
requirements have been met in the instant appeal.

While the RO did not explicitly request that the veteran 
furnish all evidence in his possession, the Board notes that 
the May 2004 letter specifically asked appellant to "please 
provide us with any evidence or information you may have 
pertaining to your claim" and thus put him on notice to 
furnish any pertinent evidence in his possession.  As such, 
the Board finds that, on these facts, the RO's omission is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2005).

The Pelegrini decision also held that the plain language of 
38 U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  

In the matters now before the Board, the claim was received 
in October 1997 and the rating decision was issued in 
September 1999, several years prior to enactment of the VCAA, 
so the VCAA's notice requirements were obviously not 
satisfied "at the time" or "immediately after" the claim.  
The Pelegrini decision did not contain a remedy under these 
facts.  However, the Board finds that any lack of pre-
adjudication notice in this case has not, in any manner, 
prejudiced the veteran.  The rating decision, the SOC, the 
SSOCs, and the correspondence to the appellant from the RO 
have fulfilled answered all the notification elements 
required under the VCAA and the interpretative decisions of 
the Court (Quartuccio et al), and the Board finds that any 
failure on VA's part in not completely fulfilling the VCAA 
notice requirements prior to the RO's initial adjudication of 
the claims on appeal is harmless.  See ATD Corp., supra.  

The Board further notes that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  The RO obtained the 
appellant's service medical and personnel records.  The 
appellant has identified no medical providers, including VA 
Medical Centers, as having relevant evidence.  
The RO diligently pursued and obtained verification of 
appellant's radiation exposure, and resultant dosages, from 
the Defense Special Weapons Agency.  Also, the appellant was 
afforded a hearing before the Board in May 2003 in which to 
present evidence and arguments in support of his claim.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional, existing evidence pertinent to either claim on 
appeal that has not been obtained.  

Accordingly, the Board finds that there is no prejudice to 
the veteran in proceeding, at this juncture, with a decision 
on each of the claims on appeal. 




II.  Factual Background

In March 1953, the appellant was present at an atmospheric 
test of a 16 kiloton nuclear device in the Nevada desert, as 
confirmed by the Defense Special Weapons Agency (DSWA) in 
October 1998.  According to DSWA, there is no record of 
radiation exposure for the appellant, but a scientific dose 
reconstruction establishes that appellant would have received 
a probable dose of 0.51 rem gamma and 0.018 neutron, rounded 
to 0.6 rem gamma and neutron.

The appellant underwent a review by a service medical board 
in April 1962, immediately prior to his retirement from 
active service.  The medical board found that appellant 
currently had eosinophilia of undetermined etiology, mild 
normocytic anemia probably due to iron deficiency, and 
correctible presbyopia.  None of the three conditions was 
considered to be disabling, and the appellant was rated as 
qualified for further active service.  The appellant retired 
from active service in April 1962.

The appellant underwent a VA medical examination in November 
1965, at which time he complained of recent weight loss and 
alternating diarrhea and constipation.  The medical examiner 
was unable to make a diagnosis on examination.  

The appellant was admitted to Mark Twain St. Joseph's 
Hospital in July 1994 with complaints of shortness of breath 
and chest pain beginning one month previously.  The appellant 
reported that VA had recently examined him and had found 
nothing wrong.  The appellant reported that he had been 
exposed to nuclear radiation in service and that he currently 
had chronic anemia and hypothyroidism.  The attending 
physician's impression was new-onset congestive heart failure 
after episodes of chest pain, suggesting possible intervening 
myocardial injury.

A VA cardiology clinic note dated August 1997 shows an 
impression of heart failure probably secondary to coronary 
artery disease.

The appellant filed a claim for service connection for 
radiation exposure in October 1997.  Specifically, the 
appellant stated in his claim that he had no thyroid 
(diagnosed in 1972) and that he had also developed chronic 
anemia and congestive heart failure.

On VA medical examination for hemic disorders in April 1998, 
the appellant reported that he had radiation exposure in 
service and that radiation had destroyed his thyroid gland.  
The appellant reported a history of anemia and coronary 
artery disease, with a heart attack in 1994.  The examiner 
conducted a physical examination of the appellant and 
diagnosed anemia of undetermined etiology and eosinophilia of 
undetermined etiology.

In April 1998, VA Environmental Health Physician Dr. E.G. 
reviewed the appellant's records for inclusion in the VA 
Ionizing Radiation Registry.  Dr. E.G. reviewed the 
appellant's medical history in detail and concluded that the 
appellant had been currently diagnosed with the following 
health conditions: (1) well-differentiated squamous cell 
carcinoma of the scalp; (2) hypothyroidism, on replacement 
therapy; (3) chronic anemia of undetermined origin; (4) 
chronic congestive heart failure, Class II according to New 
York Heart Association classification; (4) loss of weight.  
Dr. E.G. did not express an opinion in regard to which of 
these conditions, if any, should be considered to be due to 
radiation.
  
In May 1998, DSWA notified VA that a scientific dose 
reconstruction indicated that the appellant had no potential 
for internal exposure based on his unit's activities, and 
that the appellant's (50-year) committed dose equivalent to 
the heart and bone marrow was 0.0 rem.   
 
In a September 1998 rating decision, the RO granted service 
connection for squamous cell carcinoma of the scalp, on the 
basis that skin cancer was a radiogenic condition.  The 
matters of service connection for hypothyroidism and 
congestive heart failure were then deferred.  The RO advised 
appellant by letter that congestive heart failure and thyroid 
condition are not listed in VA regulations as radiogenic 
diseases, and that for those disabilities to be service-
connected would require appellant to provide competent 
scientific or medical evidence that they were due to 
radiation.

In September 1999, the appellant submitted a personal 
statement attesting that his group of observers was within 
two kilometers of the nuclear detonation and that he 
developed terrible headaches several days after the 
explosion.  The letter also stated that the appellant began 
to experience unusual symptoms (weight gain, energy loss, and 
bulging eyes) during the 1970s that were identified as due to 
nearly total destruction of his thyroid gland.  The appellant 
also enclosed a number of open press articles in support of 
his contention that his congestive heart failure was 
secondary to his hypothyroidism.  An extract from the Mayo 
Clinic Health Letter dated March 1996, pages 1 and 2, stated 
that if the thyroid becomes underactive a host of symptoms 
result, including slowed metabolism and elevated cholesterol.  
An extract from Health Alert, Volume 12, Issue 3, page 6, 
stated that thyroid deficiency is one of the major 
contributing factors in congestive heart failure.  
     
In a September 1999 rating decision, the RO denied service 
connection for hyptothyroidism and congestive heart failure.  

The appellant testified in a hearing before the Board, 
sitting at the RO, in May 2003; his spouse was present, but 
did not testify.  The appellant testified that he witnessed a 
nuclear test detonation in 1953, during which he was very 
close to the blast.  Immediately thereafter he developed 
blisters on the side of his head that were diagnosed as 
shingles; the blisters eventually subsided but appellant 
became progressively weak and fatigued.  Immediately prior to 
his retirement in 1961, the appellant was identified as 
having pernicious anemia, and he was given just a short time 
to live.  However, after five months of inpatient treatment 
and extensive testing, the anemia and low blood pressure 
seemed to respond to treatment, and the appellant was 
medically cleared to return to his unit.  He retired 
immediately thereafter.  (Pages 1-6)

The appellant testified that his initial diagnosis of 
hypothyroidism occurred in approximately 1976, at Letterman 
General Hospital.  Upon being diagnosed with hypothyroidism, 
the appellant received blood transfusions and began thyroid 
replacement therapy with various medications, including 
Synthoid.  The appellant was diagnosed with congestive heart 
failure in 1994.  He continues to take thyroid replacement 
medication, although he no longer takes Synthoid.  Synthoid, 
taken over a long period of time, can and usually does cause 
congestive heart failure   (Pages 6-11)

In June 2003, the appellant submitted a letter from Dr. 
C.A.C., a private physician, attesting that the appellant had 
been on thyroid replacement therapy since 1976 and had 
repeated bouts of congestive heart failure beginning in 1993.  
In Dr. C.A.C.'s medical opinion, the prolonged use of thyroid 
contributed to the appellant's congestive heart failure. 
  

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred in or aggravated 
by military service.  38 C.F.R. § 3.303(d).

A.  Service Connection for Hypothyroidism

The appellant has been competently diagnosed with 
hypothyroidism, and evidence shows that he was exposed to 
ionizing radiation in service.  The appellant contends the 
exposure to radiation caused his hypothyroidism.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 11 Vet. App. 284, 289 (1998).

First, if a veteran exposed to radiation during active duty 
later develops one of the diseases listed in 38 C.F.R. 
§ 3.309(d), a rebuttable presumption of service connection 
arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  These diseases are ones in which the VA Secretary has 
determined that a positive association with radiation 
exposure exists.  However, the Board notes at this point that 
hypothyroidism is not one of the diseases listed in 38 C.F.R. 
§ 3.309(d), so the provisions of 38 C.F.R. § 3.307 do not 
apply. 

Second, service connection may be established if a radiation-
exposed veteran develops a "radiogenic disease" (one that 
may be induced by ionizing radiation, either listed at 
38 C.F.R. § 3.311(b) or established by competent scientific 
or medical evidence to be radiogenic disease), if the VA 
Undersecretary for Benefits determines that a relationship in 
fact exists between the disease and the veteran's exposure in 
service.  The Board notes at this point that hypothyroidism 
is not a disease listed in 38 C.F.R. § 3.311(b)(2) as 
radiogenic.  When as here a claim is based on a disease other 
than one of those listed in 38 C.F.R. § 3.311(b)(2), VA shall 
nevertheless consider the claim under the provisions of 
38 C.F.R. § 3.311 provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(4) (emphasis added).  Appellant has not cited or 
submitted such competent scientific or medical evidence, and 
the Board accordingly finds that the provisions of 38 C.F.R. 
§ 3.311 do not apply.  

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  In this case, there is no such medical evidence of 
nexus between appellant's hypothyroidism and his exposure to 
radiation.  The Board also points out that neither the 
appellant nor his representative has presented or alluded to 
the existence of any persuasive medical evidence or opinion 
to support the claim.

Since the evidence does not show that the claimed 
hypothyroidism is attributable to radiation exposure under 
any of the three different methods established by Hilkert, 
the Board finds that service for hypothyroidism cannot be 
granted on the basis of the appellant's radiation exposure.  

The Board also finds (as the RO found), that the record does 
not support a grant of service connection for hypothyroidism 
on any other basis.  In this regard, the Board notes that 
there is no competent indication of a thyroid condition in 
service, or of a medical nexus between the current disability 
and service.  

B.  Service Connection for Congestive Heart Failure

The appellant has been competently diagnosed with congestive 
heart failure.  He has indicated that congestive heart 
failure may be secondary to the hypothyroidism.

In addition to the basic legal principles governing service 
connection noted above, the Board notes that service 
connection may presumed, for certain chronic diseases, such 
as cardiovascular disabilities, which develop to a 
compensable degree (10 percent for cardiovascular 
disabilities) within a prescribed period after discharge from 
service (one year for cardiovascular disabilities), even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Further, under 38 C.F.R. § 3.310(a), service connection may 
be granted for disability that is  proximately due to or the 
result of a service-connected disease or injury.  See also 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  That 
regulation has been interpreted to permit service connection 
for the degree of disability resulting from aggravation to a 
nonservice- connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, secondary service connection cannot be granted 
for congestive heart failure.  The appellant has submitted 
medical evidence that his hypothyroidism contributes to his 
congestive heart failure, but since the hypothyroidism is not 
a service-connected disability it cannot serve as a basis on 
which secondary service connection is granted.  The appellant 
has service connection for three disabilities: squamous cell 
carcinoma of the scalp, anemia, and eosinophilia of 
undetermined etiology, but there is no medical evidence that 
the appellant's congestive heart failure was caused or 
aggravated by any of his three service-connected 
disabilities.  The Board also points out that neither the 
appellant nor his representative has presented or alluded to 
the existence of any persuasive medical evidence or opinion 
to support the claim.
 
The Board also finds (as the RO found) that the record 
presents no other basis for a grant of service connection for 
congestive heart failure.  In this regard, the Board notes 
that there is no indication of a heart condition in service, 
or within the first post-service year; by appellant's 
account, congestive heart failure was diagnosed in 1994, 
thirty-three years after discharge from service.  There also 
is no medical evidence of a nexus between current congestive 
heart failure and military service.  

C.  Conclusion

For all the foregoing reasons, both of the claims for service 
connection discussed above must be denied.

In reaching each conclusion, the Board has considered the 
appellant's assertions, as articulated in his testimony 
before the Board and the documents that he submitted to VA on 
his own behalf.  As noted above, however, each claims turns 
on a medical matter.  As layperson without the appropriate 
medical training and expertise, he simply is not competent to 
render a probative (persuasive) opinion on a medical matter, 
such as the etiology of a disability for which service 
connection is sought.  See Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge).  

Also in adjudicating each claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against each claim, 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for hypothyroidism, claimed as due to 
exposure to ionizing radiation, is denied.

Service connection for congestive heart failure, to include 
as secondary to hyperthyroidism, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


